Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 1 of 30

 

HopGES WALSH & BURKE, LLP
ATTORNEYS AT LAW
55 CHURCH STREET, SUITE 211
WHITE PLAINS, NEW YORK 10601

(914) 385-6000
FAX (914) 385-6060
www.hwb-lawfirm.com

Honorable Kenneth M. Karas

United States District Court

300 Quarropas St. By ECF
White Plains, New York 10601

Re: United States v. James Spina 18 CR 625 (KMK)

Dear Judge Karas,

This letter brief is being submitted on behalf of James Spina who’s sentencing hearing is
scheduled on October 29, 2020. This letter brief is in further support of James Spina’s sentencing
memorandum submitted to the Court on March 31, 2020 and in response to the Government’s
Sentencing Memorandum submitted on May 4, 2020. For the reasons set forth in his March 31,
2020 memorandum and below it is respectfully submitted that a sentence of 18 to 24 months is
sufficient but not greater than necessary.

During his plea allocution, Dr. James Spina accepted responsibility and pleaded guilty to
Health Care Fraud under Count I of the indictment. He allocuted that that he did knowingly agree
with others to participate with medical corporations that billed medical insurance companies for
services rendered. These corporations falsely appeared to be owned by a medical doctor, but were

in fact controlled by him and his brother, in which [he and and his brother] exercised control Claims

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 2 of 30

were submitted to healthcare insurance companies to obtain payments and he and his brother
financially benefited from which they were not entitled to under New York State Law.

In the government’s sentencing submission and in the presentence report the government
grossly overstates its theory that “everything about the ‘practice’ 1 from its corporate structure to its
billing practices was fraudulent.” (Gvt. Mem. p. 2) The government further grossly overstates in a
conclusory manner that James Spina and others “engaged in numerous fraudulent practices such as
(1) billing for unnecessary medical procedures; (2) billing for medical services that were never
actually provided; (3) double billing, i.e., billing medical services for the same medical services or
procedures; and (4) altering or falsifying medical records.” (Govt. Mem. p. 2) However, in reality,
the 29 licensed practitioners determined what treatment was medically necessary, did not bill for
services not provided or double bill for the same medical procedures. Of the 29 licensed
professionals, except for the Spinas and Dr. Bagley, none have been charged criminally with any
claims of fraudulent practices and are continuing to practice in the medical field.

What is also clear, is that there were thousands of patients who were treated by these
independent licensed practitioners through a course of conservative care of physical medicine at
Dolson Avenue Medical for injuries that they suffered as a result of a work place injury, motor
vehicle accident or other injuries/ailments. These 29 licensed professionals determined the course
of treatment and what was medically necessary for the patient to attempt to treat the patient in order

to get better and return to work or return to their/more normal physical activities. The licensed

 

1 In the presentence report it the government defines the practice as .... that is incorrect and is an
attempt by the government to conflate these different corporate entities into one when they were
all individually owned and, for the most part operated by their true owners. See infra. pages 8-
13.
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 3 of 30

professionals there was support staff consisting of clerical and administrative staff — each licensed
professional had 2 support staff so there were 60 support staff for almost 90 staff in total.

Whether the services were a worker’s compensation claim, no fault claim, Medicare or
private insurance claim there is a morass of procedures/regulations, requirements for processing
these claims for the insured to make sure that the services being charged have been provided. By
way of example, for worker’s compensation claims, nurse case managers who would appear
unannounced at the patients’ appointment in the office to confirm the treatment and course of care
and that the patients were responding to those treatments. Similarly, there were other checks and
balances referenced below put in place by insurance companies and providers to confirm the course

of treatment and its medical necessity.

I. Services Rendered

These 29 professionals rendered service to approximately 1500-2000 different patients each
year. Over the seven-year period in the indictment there was a total of 14,000 patients. Some of the
patients were new to the practice and some established patients with new condition or an aggravated
condition. For these patients the licensed professionals rendered approximately 80,000 to 100,000
services to these patients per year. With the number of patients being provided care, certain forms
and paperwork were developed for the treating professionals to help streamline patient care,

administrative and bill processing.

A. Course of treatment and Validation by the Insurance Provider of Medical Necessity
More often than not, patients would be referred by outside doctors or surgeons for Physical
Therapy or treatment either pre or post-surgery. Ex. | March 31, 2020 submission) The outside

doctors would make a determination as to the medical necessity for Physical Therapy and would

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 4 of 30

provide their patient with a prescription. Physical Therapy cannot not be performed without a
prescription from a Doctor.

Another example is a new patient would arrive at Dolson Ave for treatment and there would be
an initial consultation and evaluation with a Doctor 2) x rays and 3) possible Chiropractic treatment
or Physical Therapy if it was determined to be medically necessary. Whether it was a worker’s
compensation, no-fault, Medicare, private insurance or patients paying cash they each had its own
complex detailed guidelines and procedures for the number of visits and what procedures were or
were not covered by their insurance. The fact that the licensed practitioners and support staff were
trained or asked to familiarize themselves of what is or isn’t covered or how to relay information to
the insurance providers is not fraud but good practice and patient care.

Many of treatments provided require pre-authorization by the insurance company before anyone
of the professionals at Dolson Ave can provide treatment. Other validating measures the insurance
carriers used to assure medically necessary treatment. They used Independent Medical Exams
performed by insurance company doctors (no-fault patients), peer review, Nurse Case Managers
(Workers Compensation Patients) Worker’s Compensation hearings (Orders of the Chair) where a
Judge approved or denied continued treatment based on medical necessity, No Fault Arbitrations
were the Judge determined if treatment provided was warranted, and MG-2 reports with medical
treatment guidelines.

Again, treatment is not randomly done, but instead goes through the proper channels of initial
approval and any ongoing approval required every 30 days for continued medically necessary

treatment. Certain other procedural measures are in place such as:

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 5 of 30

Medical Treatment Guidelines rules states that a re-evaluation is done every 30 days and
a Physical Therapy prescription is only good for 30 days — See, https://www_.novitas-s

olutions.com/webcenter/portal/MedicareJL/pagebyid?content!d=00002879

(Medicare has the same rules) Limits on number of visits before re-evaluation or
further approval from the insurance provider. If and when a patient’s insurance policy
had limits (5 visits per year) or no longer approved continued treatment, the patient

would pay cash for their visits going forward.

Independent Medical Examination (“IME”) — this is performed by the insurance companies,
mostly used by Workers Compensation and No Fault or Auto Accident insurance carriers.
Purpose of this is to examine the injured party to make sure patient is getting better and what
is the expected date of maximum medical improvement. This is usually done 2-3 month
after the injury and then every 6-8 weeks thereafter to ensure patient is getting proper care
and making improvements. Otherwise the insurance Doctor dismisses the patient from
further treatment as they are no longer making improvement and patient has reached
maximum medical improvement. This is also used by NYPD and NYFP injuries and they

must see the Police Chief Surgeon every 2 weeks for update on their medical condition.

Explanation of Benefits (EOB)— shows patients what services they received and what the

insurance paid or denied and what the patient is responsible for paying.

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 6 of 30

e Examination Under Oath (EUO)- this is done by the insurance company and they interview
the patient to ensure they are receiving treatment, it is medically necessary and the treatment
is provided by the appropriate licensed medical provider. An EUO can also be done on the
provider and question the provider on the necessity of services rendered or referrals made

on behalf of the patient. Also any corporate or legal issues are brought up at this time.

e Workers Compensation Order of the Chair (OTC) — Insurance Company denies treatment
but does not follow the medical treatment guidelines for reason for denial. The Judge review
the claim and determines if care and treatment is medically necessary and finds in favor of

the claimant or provider or carrier based on medical necessity and the appropriate guidelines

e Electromyleograph (EMG)-— diagnostic nerve test for more precise and accurate diagnosis
of the patient’s condition. It will the specific nerve involvement that should be treated and
causing numbness, weakness, tingling and muscle atrophy which is correlated with an MRI
and if referred to a neurosurgeon is helpful in determining if patient is a surgical candidate
or be referred to an interventional pain management specialist for an injection (epidural or
facet)

Common sense dictates that it is unlikely patient would come for an hour of their time and get
unnecessary medical treatment and pay a $30.00 or $40.00 co-payment if they had no pain or
weren’t getting better. Common sense would also tell you that patients would not continue to be
out of work for a prolonged period of time receiving a fraction of their normal pay for a worker’s

compensation claim if they were not in pain and receiving treatment to recover.

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 7 of 30

B. Scope of Practices

Each practitioner has their own scope of practice in New York State. 2 For example, under New
York scope of practice a Chiropractor treats spinal subluxations (spinal misalignments) they are not
allowed under their scope of practice to treat knees or shoulders or wrists or ankles. Therefore, those
conditions must be referred out to another doctor or treatment professional. Chiropractors have
direct access meaning they do not require a referral or prescription from a medical doctor to receive
chiropractic treatment. By comparison, a physical therapist must have a prescription from a
physician and their license does allow them to treat knees or shoulders or wrists or ankles. (See,
March 31, 2020 Ex. I) Pain management can range from consultation to evaluation, to injections to
(Interventional Pain Management) which includes surgery — each Pain Management Doctor
practitioner decides their specialty. Based on the patient’s history and symptoms, the patient will
see the proper practitioner based on their condition for consultation and evaluation. After a
consultation and evaluation and any medically necessary diagnostic evaluation (x-rays), a treatment
plan would be made by the appropriate treatment provider. Common sense tells you that patients
do not come to the office who do not have pains, symptoms or a condition needing treatment. Nor
would they endure physical treatment if they were not medically necessary and provide relief.

The government references exhibit numbers 40, 41, 46, 47, 48, 53 ,54, 56 treatment was billed
for that not meet the medical necessity criteria. However, none of these exhibits support the
government’s position. Ex. 40 states the “MRI Authorization Info” sheet helps speed up
authorization process so patient do not wait a month to get their MRI test approved. The first step

is to receive a “script” from a doctor. This check sheet does not show an MRI was not medically

 

2 See, New York State Educ. Law Art. 132 §6551 (Chiropractors) §8211 (Acupuncture) and
§6731 (Physical Therapy)
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 8 of 30

necessary because a sheet that was used to gather information to aid in the process of getting a
medically necessary test approved for the patient to receive care. In government Exhibit 41 state
an MRI may have not been medically necessary for a patient. The check list was sheet was created
by the office in 2005 to ensure all points were covered to obtain the authorization for the MRI. If
no authorization is received from the insurance company and patient has the MRI, then the patient
would receive a bill. Assuring pre-approval for the patient’s procedures is good patient care and
does not provide evidence the service was not medically necessary. Patients would not wish to
endure to be in an enclosed tube for 45 minute MRI and pay a $50.00 to $100.00 co-payment if
they do need a test in order to more accurately diagnose and treat their condition. There is not one
patient complaint or insurance carrier stating Dr. Jay Spina or any Doctor at Dolson Avenue ordered
an MRI test that the patient did not need. No patients’ names are provided only conclusory
statements. Nearly 50% of the patients who came to the office were referred from other physician
or surgeons with prescriptions Physical Therapy and/or positive MRI results. Meaning it was
established by another physician that these patients had a condition and that a doctor had it
confirmed with either an x ray or MRI ordered by their doctor prior to coming to the DAM office
for therapy. Again, this does not support the notion of treatment rendered that was not medically
necessary. (See, for example, Ex. I to March 31, 2020 submission) 85% of all these Physical
Therapy and Chiropractic services requires pre approval/authorization prior to treating the patient.
Over the seven years covered in the indictment there were 650,000 services rendered of which more
than 550,000 (85%) of them are Physical Therapy and Chiropractic services which require pre

approval prior to being treated.

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 9 of 30

II. Different Corporate Entities of the Practices at Dolson Ave.

As stated in our initial sentencing memorandum, in 2000 Dr. Herbert Garcia engaged
counsel to incorporate Dolson Avenue Medical at 54 Dolson Avenue in Middletown NY. His
attorney was an established attorney who has devoted his entire law practice to Health Care and
Business Law assisting health care professionals in successfully establishing structuring medical
practices, managed care agreements and commercial leases.

From 2000 to 2005 Dolson Avenue provided and billed for Medical services, Physical
Therapy and Chiropractic services under one tax ID number based on advice of counsel. All of
the professional staff were employees of Dr. Garcia including Physical Therapists and
chiropractors. Upon the advice of its attorney, Dolson Avenue Medical hired an MSO
(“Management Service Organization”) which managed the administration and building expenses.
This MSO was called Dover Management was established by counsel in 2000 and was owned by
Dr Jeff Spina. Dover Management paid all bills and clerical, and administrative staff.

In around 2005 Dr. Garcia was advised by his attorney, to have his own separate and distinct
corporation and no longer employ chiropractors. This is when several corporations were created in
2005-2006 other corporations were established in 2011 and 2012.3

The attorney also advised that Dr. Garcia open his own corporation and each

specialty/service do the same as well and have their own Tax ID number. Counsel set up Catskill

 

3 Catskill Medical Care PC d/b/a Middletown Physical Therapy and Pain Management Date of incorporation

— March 26, 2000; Middletown Physical Medicine & Rehabilitation P.C.Date of incorporation ~ April 11,2006;
Middletown Chiropractic d/b/a Chirocare Date of incorporation ~ January 7, 2006; Middletown Physical Therapy,
P.C d/b/a Physical Therapy of Orange County- Date of incorporation ~ September 28, 2006 by Richard Escano
RPT; Physical Medicine and Diagnostic-Date of incorporation — September 26, 2011; Mid-Hudson Acupuncture,
P.C-Date of incorporation — January 9, 2012

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 10 of 30

Medical in 2005 and Effective Marketing in 2006 (operated by Jay Spina), Middletown Chiropractic

in 2006 (operated by Jeff Spina), Physical Medicine & Rehabilitation, PC (operated by Dr. Miriam
Kanter). ‘

From 2004 to 2008 Dr. Kanter worked for Dr. Herbert Garcia’s firm. From 2008 to present,
she worked for her corporation, Middletown Physical Therapy and Pain Management which was
also set up by her own attorney.

Middletown Physical Therapy and Pain Management was owned and operated by Dr.
Miriam Kanter. Dr. Kanter was interviewed by the FBI on April 9, 2018 and her interview 302
report is attached. (Ex. 1) While at Dolson Avenue Medical (“DAM”) Dr. Kantor informed the
interviewing agents that “she ran her own practice and maintained her own bank account and was
the only signer on the account. (Ex. 1)“ She paid her billing employee Emily out of her bank
account and spoke to Andrea Grossman about her payroll. /d@ Stan (LNU) was her
electromyography (EMG) technician and Maureen Lennon completed her transcripts for her
corporation. Dr. Kanter had a lease with DAM and paid $2500 a month in rent.4 Dr. Kanter’s bank
account received money directly deposited in her account from insurance companies and she was
the only signor on the account. Dr. Kanter would see her corporate tax returns prepared by and
accountant and sign them. Dr. Kanter also stated that she would pay a marketing fee to Jay (Spina’s)

business.

 

4 Physical Therapist Leah Robles, owner of Physical Therapy of Orange County signed a lease
and paid $8000 a month when at 52/54 Dolson and $5000 201 Dolson Ave. Govt. Ex. 75 p. 3)
Robles paid her employees Antoinette Blanks, Biller and Benedict Paras, Physical Therapist. Ex.
75 at p. 2)

10

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 11 of 30

As to treating patients, Dr. Kanter would review the HP-Is for the patients and all of the
patients’ prior medical records before treating the patient and would handle her own depositions.
Dr. Kanter informed the Agents that she treated 18-25 patients a day.

Dr. Kanter also informed the agents that she paid herself a salary, company expenses and a
travel stipend. “She did not take direction on those payments from either Jay or Jeff.” Dr. Kanter
further informed the agents that “she wrote prescriptions for physical therapy and said that Jay or
Jeff could not write prescriptions for physical therapy because they were chiropractors.” (Ex. 1).

As to the other corporate entities Physical Therapy of Orange County (owned and operated
in 2005 by Richard Escano and later acquired Lea Robles). Six years later in 2012, Dr. Clifton Burt
engaged counsel and opened Pain Management & Diagnostics. He too signed a rental agreement
and marketing agreement. Similarly, in 2012 Acupuncture of Orange County was established and
is owned and operated by RJ Storm. Dolson Avenue Medical remained in operation because Dr.
Garcia was an in-network provider for some insurance carriers and could not get Catskill Medical
to be an in-network provider. For example, Blue Cross of Ohio, and several other plans were no

longer accepting new doctors to their in-network panel.

Ill. Effective Marketing and Marketing Agreements

Upon the advice of counsel, Effective Marketing was created in 2006 and did marketing
work for these entities (and other non-related entities). A Marketing agreement was drafted by
attorney Peter Birzon and agreed to by Dr. Garcia (Catskill). See Ex. C to March 31, 2020
submission) The other corporate entities also signed market agreements. These agreements were
seized by the government during the search. Effective Marketing designed and created all

promotion, marketing and advertising including social media, print ads, billboards, and mass

11

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 12 of 30

mailings. Effective Marketing leased five stationary billboards and three electronic billboards in
locations in Middletown, New York. Designed, printed and mailed 300,000 monthly mailings, and
newspaper and television ads. (See for example, Ex. D to March 31, 2020) The monthly expenses
for marketing was $48, 985. (See Ex. E to March 31, 2020)($587,820 per year and approximately
$4,114, 740 over the seven years for marketing expenses)

Dr. Spina ran the day-to-day operation of Effective Marketing and spent endless hours
handling the marketing including all print ads in various newspapers, (3) yellow page books,
magazines, social media and website development people and write blogs for website on health-
related topics weekly. The marketing agreement included setting up community events, Health &
Wellness workshops and lectures and attends these events. As well as meet with representatives
from various marketing and promotional agencies to increase the awareness of their services in the
community.

From 1995 to 2001 James Spina had a marketing company Meridian consultants in Middletown,
NY and then joined Effective Management from 2001 to 2006 in Hackensack, New Jersey prior to

moving back to Middletown and starting Effective Marketing in 2006.

IV. Rental Agreements
JIM & J Reality Partnership is a reality company formed in 1985 by lawyer/accountant
Jeffrey Kaplan in Monticello NY. Over the past three decades JJIM&J partnership has leased,
subleased and/owned numerous properties. For example, in 1985 JJM&J Partnership purchased
Middletown office at 52-54 Dolson Avenue and leased space across the street from Michael Gurda,
Esq. Over the next 30 years JIM&J Realty and subsequently Roswell Realty rented office space

throughout Orange County including in the City of Middletown, Central Valley, New Paltz and

12

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 13 of 30

Montgomery. JJM & J Reality entered into license agreements/ leases drafted by counsel with the
different corporate entities. (Ex. F to March 31,2020 submission) Dr. Kanter, like the other owners
of the different corporations signed the leases and paid rent to JJMJ and later Roswell Realty for
the space she used while treating her patients as well as the equipment and common charges. (See,
Kanter 302 Ex. 1 & fn. 4 Physical Therapy-Robles ) The license/lease agreements were drafted by
counsel and the cost of the rent was based on certified appraisals and fair market valuation. (Ex.G
to March 31, 2020). The government makes bald assertions that the leases and marketing
agreements were sham leases. They were not. They were drawn up by counsel, review and signed
by Doctors or licensed professionals and paid for the space and equipment provided at the 52-54
Dolson and 201 Dolson Ave. The reasonable cost for the price per square foot was contained in the
certified appraisals fair market valuation. /d. These proper rental payments and marketing fees for
space and services provided should be deducted from the fraud loss amount and related forfeiture
and restitution.

When Catskill Medical started Dr. Garcia hired staff and handled day-to-day operations of
his entities but as the practice grew and the patient numbers increased at DAM/Catskill Medical.
Dr. Garcia and his Physician Assistants directed their focus on the patient care and Dr. Garcia
delegated various administrative and clerical duties of his corporation to Jay, Jeff and the
administrative staff. By exercising the controlling over the finances of Dolson Ave and Catskill,
Jay Spina and Jeff Spina ran afoul of the corporate practices of medicine regulations under New

York State Education Law § 6521; 8 N.Y.C.R.R. Part 60.

13

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 14 of 30

V. Billing for Unnecessary Medical Services

In the government memorandum under the this caption it points to weekly bonus plans or
incentives movie tickets and lunch for office staff who reach certain goals in scheduling for Doctors
or performing their billing. Nowhere in any of those cited exhibits does it state much less support
that the medical services were unnecessary. No individual patient charts are referenced to confirm
unnecessary tests, treatment or ordering of durable medical equipment. The MRI section points to
a checklist for the staff calling on behalf of a patient to make sure that they have all of the
information needed to ensure coverage for a MRI that the Doctor ordered.

As to the Facet injections Dr. Bagley who came to Dolson Avenue Medical in 2016 was the
only Doctor performing these procedures. Dr. Bagley was a board certified neurologist with decades
of experience of performing injections prior to joining Dolson Avenue Medical. (See, Ex. 2 resume)
Dr. Bagley confirmed under oath at his plea allocution that all of the facet injections that he
performed were in his professional opinion, medically necessary. (See, Ex. 3 Bagley plea allocution
at p. 27 “I felt that the facet injections I did were medically necessary”) During his plea allocution
the government did not reject or even challenge Dr. Bagley’s sworn representations of the medical

necessity of the facet injections.

a. ELECTORMYOPGRAPHY (EMGs)

First, Doctors of Chiropractor can perform and order diagnostic nerve tests (EMG’s) or MRIs .
See, Ex. 4 NY State Dept. of Ed. Memorandum-under New York State scope of practice
Chirpractors may conduct and order EMGs and MRIs) Second, as to the EMG’s that the doctors
performed the doctor would do a consultation and evaluation on patients prior to performing any

treatment or diagnostic evaluation — reports were provided showing medical necessity prior to

14

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 15 of 30

doing the any test or treatment confirming patients and reviewing positive MRI results — most often
signed off on MRI report stating he reviewed it. Doctors Kanter, Burt and Bagley did consultations
and evaluations on patients and made an independently determined their medical necessity prior to
performing an EMG. (See, Ex. 5 Bagley evaluations for EMGs) This Medical treatment Guideline
applies to all professions or services rendered such as X-rays being performed or Chiropractic
treatment, Physical Therapy or any mediation or injection being done — an evaluation is required
prior to performing any test or service. Insurance carriers require the a Letter of Medical Necessity
from the Doctor before approving or paying for any test ~ test results without a medical necessity
report are routinely denied as not medically necessary if not accompanied by a Letter of Medical
Necessity report (MRI, EMG, X rays).

Expert Witness Dr. Evan Gwilliams reviewed numerous EMGs of patients who were treated at
DAM and independently determined that based on the patient medical history, MRI results the
patients’ conditions and failed conservative care an EMG diagnostic testing was and were medically
necessary. (Ex. 6)

There was also over 300 EMGs referred to DAM to perform from outside providers Med Focus
and One Call Medical whose doctors, along with many other Doctors already determined that these

diagnostic tests were medically necessary. Ex. 7)

VI. __ Billing for services never actually rendered

The government references two patients on page |2-13 of its sentencing memorandum. One
patient’s date of service was November 8, 2016 when they came into office and signed in and went

to the Chiropractic treatment area and then went to the bathroom and left without receiving

15

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 16 of 30

treatment. The patient was incorrectly billed by the Chiropractic office and should not have been

billed by Chirocare. Chirocare is Dr Jeff Spina corporation in which Jay Spina was not involved.

Another patient referenced as “UC-2” in the government’s brief came to office for Chiropractic
care and stated “she was unable to run as fast as she used to run.” (Govt. memo p. 12) She was
treated and was apparently net happy with her treatment. Her diagnosis was low back pain ICD
Diagnosis code M54.5. She was upset as she did not complain of low back pain. Yet of the 72,000
diagnosis codes the doctors’ uses the diagnosis code that may have most accurately described
patient’s symptoms. Possibly a better diagnosis could have been Pelvic Imbalance ICD Diagnosis
Code 719.95 (meaning her hips were misaligned or out of balance) causing her strain when she was
running. She expressed no problem with the treatment just did not like the Chiropractors choice of
ICD Diagnosis Codes. This is not an example of billing for service not rendered as the government
suggests.

Then there is a 5 minute massage a patient was not happy with the services provided by the
massage therapist calling it a “bogus massage” and not knowing the patients name or date of service
it not known if this was a service considered to be a part of the Chiropractic treatment and not billed
or it was a billable service. Either way, it wasn’t that services were not provided it was perhaps one
patient who was not satisfied with their treatment. Again, a Chiropractic service rendered by Dr
Jeff Spina nothing to do with Jay Spina.

Next patient on April 6, 2017 states she met with a Physician Assistant and was speaking to the
PA for 7 minute and was billed a procedure code of CPT code of 99214 (25 minutes or more) and

it should have been billed a CPT code of 99212 (7 minutes or more).5 According to patient there

 

5- In 2018 there were 10,294 CPT procedural codes which is updated annually and there were 71,932 ICD Diagnosis
codes for Drs to select from. References- For 2019, there are a tolal of 10.294 CPT codes.Here is a breakdown of the
numbers: 212 Added.Nov 19, 2018 . 2019 International Classification of Diseases, 10th Revision, Clinical

16

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 17 of 30

was a wrong code selected by the physician assistant. A patient would typically receive an
Explanation of Benefits (EOB) with the billing codes 2 months after the date of service, however
this patient recalled the time the PA spent with the patient 2 months later. However, no new patient
can be seen in seven minutes, they would typically be seen for 20-30 minutes. If patient is correct
then the wrong code was selected by the physician assistant or the entry was wrong by the data
input person as a new patient requires some time, usually more than 7 minutes.

Lastly, the government notes on p. 13 that “in or about 2013 a patient states he was billed an
OMT and never received it.” It is hard to tell know with no patient name, date of service or EOB
to check patient’s records. However, a patient may not always know what Osteopathic Manipulative
Therapy (“OMT”) treatment consists of or the insurance EOB may use CPT 98925 ossesous treatment with
joint mobilization. Because a patient did not know the terms of the service that was rendered or on the
patient’s EOB — does not mean the service was not provided to the patient. The governments statistics
reveal 4 patients. One left and was billed by the chiropractor incorrectly, one patient did not like
the diagnosis code the Chiropractor chose, another patient did not like the massage they were given
in the Chiropractic department and another thinks he did not receive OMT or Osseous manipulation
and last one was the patient saw the Dr for an initial visit and the physician assistant may have
selected the wrong code on the initial visit as normally initial visit is 25 30 minutes and patients
states she was there for 7 minutes. In the seven years there were thousands of patients treated by 29

licensed professionals. The total patients the government cites to ts four in this seven-year period.

 

Modification (ICD-10-CM) Codes. October 1, 2018 will bring 279 new codes to ICD-10-CM. Combined with 51
deactivated codes (and 143 revised codes), that brings the total number of ICD-10-CM codes to 71 932.Sep 1, 2018

17

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 18 of 30

Several billing errors of 650,000 services rendered over seven does not show a pattern of billing for

services not rendered or a fraudulent pattern. By comparison to few patients referenced here, Dr. Spina
included over 75 video testimonials from satisfied patients. However, in its sentencing submission at p. 26
the Government unfairly diminishes the over 75 patient testimonials and the hundreds of letters by
individuals who voluntarily came forward attesting to the quality care, treatment and compassion they

received at Dolson Avenue Medical. The government says that their testimonials are “worthy of little or any
weight” but yet the four they point to deserve greater consideration. Seventy-five patients videos and

hundreds of written testimonials certainly deserve greater weight then four.

VII. Double Billing —- Congruent Care
The government concedes that in some instances double billing for the same day of service
is perfectly acceptable. The government states “a medical provider can bill both a private insurer or
Medicare in conjunction with no-fault or Worker’s Compensation for a patients care on the same
day, [but] both insurers should not both be billed for the total costs of the same procedure or
treatment for the same injury. “ (Govt. submission at p. 13) There may have been occasions were
two providers were billed for the same date of services the providers at Dolson were treating two

different injuries-a perfectly acceptable practice.

For example, with Worker’s Compensation patients, Worker’s Compensation will only
cover treatment for body parts that were injured at the work place. (i.e., low back) If the patient has
other complaints or pains not related to the injury (i.e headaches) this condition can be treated on
the same day as the Worker’s Compensation injury. The headaches would be would be billed
separately under the patients private insurance. Workers Compensation is not responsible for paying
for treatment related to headaches and the private insurance is not responsible for treatment to the

low back work injury.

18

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 19 of 30

In government Ex. 60 it references three different family members who were receiving
treatment at DAM. Patients Hugh and Brendan mistakenly seem to have had the same diagnosis
and James Spina was asking his brother Jeff to address this issue. Without know the full details of
the charts and billings allows for this email to be taken out context to support the government’s

narrative.

Without looking at the charts and billing for these patients It cannot be verified whether this
is a perfectly acceptable situation as the government concedes, where two providers are being billed
for the same day of service for separate injuries. It could have also been the perfectly acceptable
situation were the patient Brendan was being treated for an injury under no-fault and went to an
IME and his insurance denied further treatment and he continued to experience pain and receive
treatment billed under his private insurance for the additional treatments no longer covered by his

no-fault insurance.

It could have also been the situation where there is an intervening onset of a different injury
that requires treatment that No-Fault will not cover. It could be a mistake in billing of Brendan and
Hugh. With all these potential variables and without analyzing each chart and billing on a case-by-

case basis it cannot be established by a preponderance that there was any improper double billing.

The government goes on to parenthetically state “that they were able to double bill, in part,
because of the multiple different medical corporations and providers operating out of the same
location.” However, Multiple corporations has nothing to do with services rendered or services
billed. The services rendered are mandated by the New York State Scope of practice and Medical
Treatment Guidelines- Medical doctors do not perform Chiropractic Spinal Manipulation and

Chiropractors do not do medical procedures such as prescribe medication or give injections.

19

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 20 of 30

Therefore, referral properly exist. Many patients have a PCP or specialist such as orthopedist,
which referred them to the office and will go back to them for any necessary follow up medical
treatment. While other patients do not have a PCP (Primary Care Provider) and they may ask fora
referral to a PCP or may decide to see one of the Drs in the office on Dolson Avenue. This is
routinely done at one location for example Crystal Run Medical Facility, Hackensack Hospital and
Montefiore have physical therapy, chiropractic, neuorology in house on campus where doctors
routinely refer patients for treatment. So different specialties exist in Physical Medicine
(Chiropractic, Physical Therapy, Physiatrist & Rehabilitation to name a few) just like they do in
Internal Medicine has cardiologist, pulmonologist, endocrinologist). These types of multi-
speciality practices exist in the health care field and referrals need to be made to various specialties.
Chiropractors and Physical Therapy services do not address all types of physical conditions and
referrals need to be made to other practitioners.

Furthermore, the vast majority of the services rendered by the licensed providers are
Physical Therapy and Chiropractic services, which treat muscle, bone, nerve and joint pain which
require pre authorization.

Courts have found in health fraud cases that extrapolation, such as the government wishes
to employ here by referencing a few patients when over 14,000 were treated, is not permissibly way
to reasonably estimate loss or restitution. Each separate patient presents the question of whether
certain services furnished to individual patients were medically necessary. To answer that question
adequately, the government (like the plaintiffs in the health care fraud false claims act cases) must
conduct a highly fact-intensive inquiry involving medical testimony after a thorough review of the
detailed medical chart of each individual patient. Accordingly, such claims involving medical

necessity are not suitable for statistical sampling. See United States ex rel. Michaels v. Agape

20
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 21 of 30

Senior Cmty., Inc., No. CA 0:12-3466-JFA, 2015 WL 3903675, at *8 (D.S.C. June 25,2015), order

corrected, No. CA 0:12-3466-JFA, 2015 WL 4128919 (D.S.C. July 6, 2015), and affd in part,
appeal dismissed in part sub nom. United States ex re/. Michaels v. Agape Senior Cmty., Inc., 848
F.3d 330 (4th Cir. 2017). In United States v. Hebron, 684 F.3d 554, 563 (Sth Cir. 2012). A
statistical estimate may provide a sufficient basis for calculating the amount of loss caused by a
defendant, but in Hebron, like here, the United States's statistical analysis was flawed. In Hebron
The United States's statistician identified a representative statistical sample encompassing 357 bills
contained throughout 264 patient files, but the United States found only 210 of those files. The
United States did not present evidence that the 210 patient files still formed a representative sample
of bills without the missing fifty-four files. Furthermore, it does not appear that the district court
even realized that the fifty-four files were missing and it definitely did not make a finding as to
whether they were fraudulent. Therefore, the accuracy of the extrapolation method was flawed and

called into question.

In United States v. Klein, 543 F.3d 206 (Sth Cir. 2008), the defendant physician was
convicted of billing insurers for personally administering three shots to his patients, when in fact
each patient self-administered two of the three shots at home. /d. at 208-09. Although the district
court awarded restitution in the entire amount that the insurers paid the defendant for the two self-
administered shots, including the cost of the medication itself as well as the amount the defendant
charged for administering it, this overstated the insurers’ losses. /c. at 215. Although the doctor
fraudulently misrepresented how the medication was administered, “the insurance companies
would have had to pay for the medications regardless of the fraud.”/d. The court then vacated the
restitution award and remanded for recalculation with a credit for the value of the medication Jd. at

215-16. Here, the court should credit against the loss and restitution amount for the value of the

21

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 22 of 30

legitimate services provided that were medically necessary and reduce the fraud loss. See, U.S.S.G

§2B1.1 comment n. 3(E)(1).

The same must apply here as to claims of double billing and billing for services not provided
for fraud loss and restitution purposes extrapolation from a very small statistical sampling is not an
appropriate methodology to establish fraud loss or restitution when counter balanced against all of

the health care services provided to 14,000 patients.

VIII - Interfering with a Federal Audit

The Government mentioned at page 15 of it’s memorandum without citing any reports or
documents to adequately confirm this representation, that an investigating agent compared only 2
patients files that were provided prior to an audit by a cooperating that there were steps taken to
interfere with the audit. However, there is no proof that the defendant interfered with a federal
medicare audit. In addition, what the government points may have been updating charts over the
course of time as is required by the Medicare Guidelines which state the following... updating
patients’ condition when the patient’s condition improves or worsen with the proper diagnosis codes
that best reflects patients’ condition is a requirement is proper procedure.
https://www_.cms.gov/Medicare/Coding/ICD 10/Down!oads/2020-IC1D- 10-PCS-Guidelines pdf

According the to Government Memorandum on p. 15-96% of the 27 files associated with Dr.
Garcia had denied claims. However, of the 27 files asked to be pulled by Medicare the auditors only
looked at 5 patient files and of those 5,3 had issues with incomplete information. The audit reveals
the following: (1) 5 patient charts reviewed of 502 Medicare patients over a7 years period less than
1%. (2) Patient treatment denied due to administrative mistake where no times duration noted in
therapy session for each therapy were not documented or total time (i.e. 12 minutes on bike for

rehab for knee replacement) (3) Medicare performed audit in 2015 and never reach back out to

22
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 23 of 30

educational Audit to provider for review and correction as is routine after an audit is done so
provider makes necessary corrections. (4) Also report states that claims were denied because the
Physical Therapist was not a license therapist. That was incorrect she was licensed at the time of
the audit. Arlynn Reyes Tamayo. Licensed PTA. Lic # 007821- Date of licensure: 07/08/2011.

(See, NYSED. gov (licensing)).

IX. Medicare Loss Amount is below $1,000,000 and the 2 level enhancement should
not be applied under U.S.S.G. § 2B1.1(b)(7)

On p. 19 of its memorandum the government concedes that the $533,258 payments received
from Medicare by Chirocare should be deducted from the total $2,678,882 Medicare payments
received because Chirocare claims submitted include the accurate ownership information. Dr.
Kanter and Dr. Burt’s corporation contained accurate ownership information and those numbers of

$57,742 and $12,686 should be subtracted and well.

Of the remaining $2,145,079 less Dr. Burt and Dr. Kanter totals equals $2,074,651.
Medicare paid $1,337,732 (footnote 6) for legitimate physical therapy services. As previously
mentioned all physical therapy required a prescription from a medical doctor before treatment could
be performed. Most of the Medicare patients owing to their age to qualify for Medicare were post-
surgical referrals from outside doctors who determined that physically therapy was medically
necessary. The medically necessary physical therapy was performed and billed. Similarly, services
such as OMT, ($365,831) X-rays, ($119,512) or office visits ($158,528) were determined by the
doctors and licensed professionals to be medically necessary and were legitimate health care

services and were performed on the Medicare beneficiaries. Under U.S.S.G. § 2B1.1 comment. (n.

 

6 See, Ex. 8

23

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 24 of 30

3(E)(i)) the physical therapy fees of $1,337,732, OMT of $365,831, X-rays $119, 512; and office
visits of $158, 528 should be deducted from the $2,074,651 for a total of $93,048, well below the
1,000,000 under §2B1.1(b)(7).

In United States v. Tariq Mahmood, M.D., No. 15-40521 - at *22-23 - (Sth Cir. April 14,
2016) the Fifth Circuit vacated defendant’s sentence in a health care fraud case after defendant
was convicted for resequencing the diagnosis codes at various hospitals in order to bill for more
expensive treatments not provided. In vacating the sentence, the Fifth Circuit reasoned that

“Medicare receives value within the meaning of U.S.S.G. § 2BI.1 comment. (n. 3(E)@))
when its beneficiaries receive legitimate health care services for which Medicare would pay but for
a fraud. Id.

Likewise, in United States v. Rutgard, 116 F.3d 1270 (9th Cir. 1997)(doctor’s conviction
for Medicare fraud based on performing services that were allegedly not medically necessary
vacated since doctor must be given credit for those services which were rendered and necessary
when district court used global estimates to determined loss).

Based on the review of 5 out of 502 patients (again less than 1% of Medicare patients) the
government argues, without a factual basis, that 50% of Physical Therapy services were not
medically necessary. The audit revealed that some of the documentation the physical therapist
prepared did not have the times for each physical therapy service rendered to the patient. These
were documentation lapses on the part of physical therapists not that treatment was not provided or
was not necessary it was that the paperwork was not filled out correctly. This was an administrative
error on the part of a few of the physical therapist and if brought to DAMs attention during the

Medicare Educational Audit in 2015 corrective action would have been taken. Yet the medicare

24

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 25 of 30

audit report was never received by DAM and was only produced in late 2018 after the indictment

as part of the discovery in the criminal case.

X. A sentence well below the guidelines is warranted because the fraud loss guidelines
overstate the severity of the offense.

The shortcomings of the fraud Guidelines are readily apparent. The unduly punitive
guidelines range of 87 to 120 months is driven predominately by the Government’s allegations that
Dr. Spina is responsible for an actual loss of approximately $3.5 to $9 million, which corresponds
to a sixteen or eighteen-level enhancement to Dr. Spina’s adjusted guideline range.

When there is a such a drastic disparity between the base offense level of 6 and the 18 level
enhancement for the fraud loss a sentencing court must strongly consider a nonguideline sentence.
See United States v. Algahaim, 842 F.3d 796, 800 (2d Cir. 2016) The ratcheting up of the fraud loss
guidelines is not a product of any empirical study by the Sentencing Commission but rather
congressional enhancements.

Unlike the majority of the Sentencing Guidelines, the fraud Guidelines are not based on
empirical data and national sentencing experience. See, e.g., United States v. Corsey, 723 F.3d 366,
379 (2d Cir. 2013) (Underhill, J., concurring) (discussing the history of the fraud Guidelines). The
Second Circuit has cautioned that where the applicable sentencing guideline is not based on
empirical data, courts must use “great care;” otherwise, the Guidelines “can lead to unreasonable
sentences that are inconsistent with what § 3553 requires.” United States v. Dorvee, 616 F.3d at
184.

In addition, by placing a disproportionate emphasis on loss, the fraud Guidelines ignore
other sentencing factors that a judge is legally required to consider when imposing a sentence and
which are more probative of culpability and the need for punishment. See, e.g., United States v.

Emmenegger, 329 F. Supp. 2d 416, 427 (S.D.N.Y. 2004) (criticizing the loss Guidelines for placing

25

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 26 of 30

undue significance on the single factor of loss which is “a relatively weak indicator of the moral
seriousness of the offense or the need for deterrence.”); United States v. Ranum, 353 F. Supp. 2d
984, 990 (E.D. Wis. 2005) (“[O]ne of the primary limitations of the loss guidelines, particularly in
white-collar cases, is their mechanical correlation between loss and offense level.”)

By “effectively ignor[ing] the statutory requirement that federal sentencing take many
factors into account” the fraud Guidelines “effectively guaranteed that many [Guidelines] sentences
would be irrational on their face.” United States v. Gupta, 904 F. Supp. 2d 349, 351 (S.D.N.Y.
2012), aff'd, 747 F.3d 111 (2d Cir. 2014).7

As outlined in great detail in our initial memorandum courts have placed greater significance
on the remainder of the § 3553(a) factors as the court should here and have not hesitated to impose
sentences significantly below the applicable Guidelines range. Of particular importance is
35539(a)(6) to avoid unwarranted sentencing disparities. See, e.g., Johnson, 2018 WL 1997975, at
*4-6 (imposing a sentence of 24 months imprisonment where Guidelines range— “overwhelmingly
due to the loss enhancement”—-was 87-108 months); Ade/son, 441 F. Supp. 2d at 507 (imposing a
sentence of 42 months imprisonment where Guidelines called for a life sentence); Parris, 573 F.
Supp. 2d at 745 (imposing a sentence 300 months below the low end of the Guidelines range).

A Sentence Substantially Below the Guidelines Range for James Spina is appropriate to
avoid unwarranted sentencing disparities. Title 18 U.S.C. § 3553(a)(6) statutorily obligates a federal

sentencing court to consider “the need to avoid unwarranted sentence disparities among defendants

 

7 See also, e.g., Daniel Richman, Federal White Collar Sentencing in the United States: A Work in
Progress, 76 Law and Contemporary Problems 53, 73 (2013) (Criticizing the fraud Guidelines for
placing undue emphasis on a loss amount and noting that “the time and effort spent arriving at [the
loss amount] will cast a shadow over the entire sentencing process, at the expense of other factors,
even those whose consideration is legally required.”’)

26
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 27 of 30

with similar records who have been found guilty of similar conduct.”. See, United States v. Toohey,
132 F. App’x 883, 886 (2d Cir. 2005). In defendant’s initial memorandum, counsel outlined
eighteen cases from courts within the Southern District where the court sentenced the defendants
well below the guidelines for defendants who were convicted of the same conduct as James Spina.

8 Based on a review of these cases from within this district a below guideline sentence of 18 to 24

 

8 (1)United States v. Gateva, No. 12-cr-171 (SDNY): Defendant convicted of 2 counts of §1349,
sentenced to time served with no supervised release and ordered to pay $3,972,736.62 in
restitution. (2) United States v. Gabinskaya, No. 12-cr-171 (SDNY): Defendant convicted of 2
counts of §1349 and sentenced to 12 months and 1 day prison time, running concurrently, with 3
years supervised release. (3) United States v. Grinberg, No. 12-cr-171 (SDNY): Defendant
convicted of 1 count of §1349, sentenced to 24 months prison time and 3 years supervised release,
and ordered to pay $943,976.00 in restitution. (4) United States v. Katsman, No. 12-cr-171
(SDNY): Defendant convicted of 2 counts of §1349 and sentenced to time served concurrently
with sentence in EDNY and 3 years supervised release. (5) United States v. Lereah, No. 12-cr-171
(SDNY): Defendant convicted of 1 count of §1349 and sentenced to 2 years probation. (6) United
States v. Lipis, No. 12-cr-171 (SDNY): Defendant convicted of 1 count of §1349 and sentenced to
12 months and one day prison time, running concurrently, and ordered to pay $1,408,614.94 in
restitution. (7) United States v. Morgon, No. 12-cr-171 (SDNY): Defendant convicted of 1 count
of §1349, sentenced to time served and ordered to pay $2,008,817.51 in restitution. (8) United
States v. Ostrumski, No. 12-cr-171 (SDNY): Defendant convicted of 1 count of §1349, sentenced
to 36 months prison time, 3 years supervised release and ordered to pay $2,815,622.93 in
restitution. (9) United States v. Sukhman, No. 12-cr-171 (SDNY): Defendant convicted of 2 counts
of §1349, sentenced to 3 years probation including home confinement and ordered to pay
$14,311,106.00 in restitution. (10) United States v. Treysler, No. 12-cr-171 (SDNY): Defendant
convicted of 1 count of §1349, sentenced to 42 months prison time, 3 years supervised release and
ordered to pay $3,337,195.65 in restitution. (11) United States v. Zaidman, No. 12-cr-171 (SDNY):
Defendant convicted 1 count of §1349 and sentenced to 12 months and 1 day prison time, 3 years
supervised release and ordered to pay $2,114,870.12 in restitution. (12) United States v. Seitz, No.
12-cr-921 (SDNY): Defendant convicted of one count of §1349 and sentenced to 24 months prison
time and ordered to pay $2,703,137.89 in restitution. (13) United States v. Arias, No. 13-cr-51
(SDNY): Defendant convicted of one count of §1349 and sentenced to time served and 3 years
supervised release and ordered to pay $7,000,000.00 in restitution. (14) United States v. Hershan,
No. 13-cr-743 (SDNY): Defendant convicted of one count of §1349 and sentenced to time served,
3 years supervised release including 700 hours community service, and ordered to pay
$1,136,847.79 in restitution and a $7,500.00 fine. (15) United States v. Maruri, No. 13-cr-833
(SDNY): Defendant convicted of one count of §1349 and sentenced to 45 days prison time, 2 years
supervised release and ordered to pay $7,503,605.00 in restitution. (16) United States v. Rigo, No.
13-cr-897 (SDNY): Defendant convicted of one count of §1349 and sentenced to 38 months prison
time, 3 years supervised release and ordered to pay $2,900,00.00 in restitution. (17) United States
v. Silvestre, No. 14-cr-72 (SDNY): Defendant convicted of one count of §1349 and sentenced to

27
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 28 of 30

months with restitution would be sufficient but not greater than necessary for James Spina.

CONCLUSION

For the reasons stated in this reply and in our initial sentencing memorandum it is
respectfully requested that the Court impose a non-Guidelines sentence of 18 to 24 months
substantially below the Guideline range. Such a sentence is fair and reasonable and sufficient, but

not greater than necessary, to achieve the goals of sentencing under of all of the factors od 18 U.S.C.

§ 3553(a).

Dated: October 22, 2020 Respectfully submitted,
Attorneys for Defendant James Spina

HODGES, WALSH & BURKE, LLP

 

time served, 3 years supervised release and ordered to pay $9,000,000.00 in restitution. (18) United
States v. Batisti-Magra, No. 14-cr-142 (SDNY): Defendant convicted of one count of §1349 and
sentenced to 18 months prison time, 3 years supervised release and ordered to pay $3,500,000.00
in restitution.

28

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 29 of 30

By:

By:

Micha K. Eurke

 

Michael K. Burke, Esq.

55 Church Street, Suite 211
White Plains, New York 10601
T. (914) 385-6000

-and-
HARFENIST KRAUT & PERLSTEIN, LLP

Steven Y. Harkenist
Steven J. Harfenist
2975 Westchester Avenue, Suite 2E1
Purchase, New York 10577
T. (914) 701-0800

29

 
Case 7:18-cr-00625-KMK Document 75 Filed 10/22/20 Page 30 of 30

TO:

Clerk of the Court

United States District Court
Southern District of New York
300 Quarropas Street

White Plains, New York 10601
(Via ECF)

United States District Judge Honorable Kenneth M. Karas
United States District Court

Southern District of New York

300 Quarropas Street

White Plains, New York 10601

(Via ECF)

Nicholas Bradley, Esq.
Assistant United States Attorney
Southern District of New York
300 Quarropas Street

White Plains, New York 10601
(Via ECF)

All Co-Counsel of Record
(Via ECF)

30
